Exhibit 10.28
2009 Annual Bonus Performance Metrics Applicable to Executive Officers
     As previously disclosed, on August 25, 2009, the Compensation Committee of
the Board of Directors of Sunrise Senior Living, Inc. (the “Company”) approved
the 2009 annual bonus performance metrics applicable to the Company’s current
executive officers. For additional information regarding these performance
metrics, please refer to pages 24 and 25 of the Company’s definitive proxy
statement for its 2009 annual meeting of stockholders filed with the Securities
and Exchange Commission on October 19, 2009.

 